Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
This action is in reply to the RCE filed on 16th of July 2021.
Claims 1, 3, 10, 12, 14, 19, and 20 were amended.
Claims 4 and 13 were canceled.
Terminal Disclaimer was filed on 08/13/2021.
Claims 1-3, 5-12, and 14-20 were allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Bergeson on August 14, 2021.

	The Application has been amended as follows:
Claim 5:
The system of claim 1[4], wherein the first sender part comprises the sender keyassociated with 
the load request, and the second recipient part comprises the recipient key associated with the activation request.




Claim 14:
The method of claim 10[13], wherein the first sender part comprises the sender key associated with the load request, and the second recipient part comprises the recipient key associated with the activation request.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards providing a user-loadable stored value card. A 35 USC 101 rejection was pending in the previous rejection and the examiner finds that the instant claims qualify as patent eligible subject matter, per the 2019 Revised Patent Subject Matter Eligibility Guidance. More specifically, the examiner finds the following combination of elements to be patent eligible under 35 USC 101: “…receive, from a sender, a load request for an amount of money to be loaded onto a user-loadable stored value card from a sender fund source associated with the sender, the load request comprising a sender key associated with the user-loadable stored value card and identifying information of a recipient; load the user-loadable stored value card with the amount of money based on the load request by enabling a funds transfer from the sender fund source based on the sender key; receive, from the recipient, an activation request to redeem the user-loadable stored value card, the activation request comprising a recipient key associated with the user-loadable stored value card; and process the activation request to automatically activate the user-loadable stored value card based on determining that the recipient key is paired with the sender key, wherein the user-loadable stored value card comprises a first sender part and a second recipient part, wherein the first sender part is detachable from the second recipient part…” Therefore, in summary, the claims recite an abstract idea and include additional elements that, having been considered both individually and in combination, integrate the abstract idea into a practical application.  
Furthermore, art rejections were withdrawn because arts on record either individually or in combination did not teach each and every elements of the claims. Also, closest NPL on record did not teach each and every elements of the claims. More specifically, art on record either individually or in combination did not teach “…receive, from a sender, a load request for an amount of money to be loaded onto a user-loadable stored value card from a sender fund source associated with the sender, the load request comprising a sender key associated with the user-loadable stored value card and identifying information of a recipient; load the user-loadable stored value card with the amount of money based on the load request by enabling a funds transfer from the sender fund source based on the sender key; receive, from the recipient, an activation request to redeem the user-loadable stored value card, the activation request comprising a recipient key associated with the user-loadable stored value card; and process the activation request to automatically activate the user-loadable stored value card based on determining that the recipient key is paired with the sender key, wherein the user-loadable stored value card comprises a first sender part and a second recipient part, wherein the first sender part is detachable from the second recipient part…” In summary, claims 1-3, 5-12, and 14-20 are also deemed to be allowable over the prior arts of record.
	For these reasons claims 1, 10, and 19 are deemed to be allowable, and claims 2-3, 5-9, 11-12, 14-18, and 20 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        08/14/2021